ALLOWANCE

Response to Amendment
Applicant's amendment filed on 2/24/2022 has been entered.  Claims 1, 4-6, 10-12, and 15 have been amended.  Claims 13 and 14 have been cancelled.  Claims 1-12 and 15-17 are still pending in this application, with claim 1 being independent.

Allowable Subject Matter
Claims 1-12 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: in combination with Applicant’s remarks dated 2/24/2022, such being found persuasive, the prior art of record fails to disclose or render obvious in particular the arrangement and functionality of the plurality of lights positioned about the aircraft evacuation system forming a shape of one or more arrows, wherein at least one of the one or more arrows is positioned at an entrance/sill end near an aircraft door, wherein each of the one or more arrows has an arrow base and an arrow tip, with the arrow tip pointing toward an aircraft evacuation slide exit/runway end, with a first adjacent light to flash on as soon as a second adjacent light has flashed off, giving the appearance of lights of each arrow flowing from the arrow base to the arrow tip as called for in the claimed combination of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896